Fourth Court of Appeals
                                        San Antonio, Texas

                                   MEMORANDUM OPINION
                                           No. 04-18-00462-CV

                                       IN RE David RODRIGUEZ

                                     Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Rebeca C. Martinez, Justice
                  Irene Rios, Justice

Delivered and Filed: July 18, 2018

PETITION FOR WRIT OF MANDAMUS DENIED

           Relator filed a pro se petition for writ of mandamus asserting the trial court’s Order on

Motion to Modify Temporary Orders is void. Relator asks this court to compel the trial court to

vacate its order. Relator also filed a motion for an emergency stay of the order.

           Other than the trial court’s Order on Motion to Modify Temporary Orders, relator’s petition

does not include any other appendix materials. The Texas Rules of Appellate Procedure require

the relator to provide “a certified or sworn copy” of certain documents, including any order

complained of, any other documents showing the matter complained of, and every document that

is material to the relator’s claim for relief that was filed in any underlying proceeding. TEX. R.

APP. P. 52.3(k)(1)(A), 52.7(a)(1). Also, because the trial court’s order indicates a hearing was


1
 This proceeding arises out of Cause No. 2018-CI-07502, styled In the Matter of the Marriage of Angelic Rodriguez
and David Rodriguez, pending in the 57th Judicial District Court, Bexar County, Texas, the Honorable Antonia
Arteaga presiding.
                                                                                      04-18-00462-CV


conducted, relator had the burden of providing us with a statement of facts from the hearing.

Walker v. Packer, 827 S.W.2d 833, 837 (Tex. 1992) (orig. proceeding).

       It is relator’s burden to provide this court with a record sufficient to establish his right to

relief. Id.; TEX. R. APP. P. 52.3(k), 52.7(a). He has not done so here. Accordingly, we deny

relator’s petition for writ of mandamus and we deny his motion for an emergency stay.

                                                  PER CURIAM




                                                -2-